Name: Commission Regulation (EEC) No 3413/88 of 31 October 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 88 Official Journal of the European Communities No L 300/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3413/88 of 31 October 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Council Regulation (EEC) No 1678/85 (J), as last amended by Regulation (EEC) No 3355/88 (4), fixes the conversion rates to be applied in agriculture ; for those Member States should be altered accordingly; whereas, pursuant to Article 8 of Commission Regu ­ lation (EEC) No 3153/85 ( ®), as last amended by Regu ­ lation (EEC) No 3403/88 , where there are real monetary gaps varying according ' to product for a Member State, all the monetary compensatory amounts are to be altered if the applied monetary gap is adjusted for any one of the products concerned following adjustments of the conversion rates used for the calcu ­ lation of the monetary gaps whereas the adjustment of the conversion rate for olive oil accordingly leads to the adjustment of the monetary compensatory amounts for the other sectors for the country concerned ; Whereas the monetary compensatory amounts for the Greek drachma and the Portuguese escudo are, pursuant to Article 2 (2) of Regulation (EEC) No 1677/85, to be calculated from the rates during the reference period 19 to 25 October 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The columns headed 'Greece' and 'Portugal' in Parts 1 to 9 of Annex I are replaced by those in Annex I hereto. 2 . Part 10 of Annex I is replaced by that set out in Annex I hereto. 3 . Annexes II, III and IV are replaced by Annexes II, III and IV hereto . Article 2 This Regulation shall enter into force on 1 November 1988 . Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (5), as last amended by Regulation (EEC) No 3361 /88 ('); Whereas Commission Regulation (EEC) No 3403/88 (7) amends the reference price for olive-pomace oil to be used for calculating the monetary compensatory amounts with effect on 1 November 1988 ; whereas the monetary compensatory amounts for olive oil for all Member States should be adjusted accordingly; Whereas the new agricultural conversion rates, effective from the beginning of the 1988 /89 marketing year, have been fixed for the olive oil sector for Greece and Portugal ; whereas the monetary compensatory amounts O OJ No L 164, 24 . 6 . 1985 , p . 6 . O OJ No L 182 , 3 . 7 . 1987, p, 1 . O OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 296, 29. 10 . 1988 , p . 17 . (') OJ No L 167, 1 . 7 . 1988 , p . 1 . 0) OJ No L 296, 29. 10 . 1988 , p . 37 . O OJ No L 299, 1 . 11 . 1988 , p . 57 . (') OJ No L 310, 21 . 11 . 1985, p. 4 . 1 . 11 . 88No L 300/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1988 . For the Commission Frans ANDRIESSEN Vice-President 1 . 11 . 88 Official Journal of the European Communities No L 300/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain PortugalBelgium/Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20  1 000 kg - 5 253,8 5 253,8 8 090,9 8 090,9 5 253,8 5 253,8 4 991,1 4 991,1 4 991,1 4 791,4 4 791,4 5 253,8 5 253,8 4 991,1 4 991,1 6 369,6 6 001,8 7 355,3 2 364,2 5 090,9 4 887,3 5 090,9 5 090,9 10 593,0 6 879,2 6 708,0 7 618,0 7 388,5 7 618,0 5 358,9 5 090,9 6 987,5 5 090,9 5 090,9 5 358,9 5 090,9 5 090,9 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 Official Journal of the European Communities 1 . 11 . 88No L 300/4 Negative United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc £ 1 000 kg  CN-code Table Additionalcode \ Positive Notes Germany DM Nether ­ lands F1 1103 29 30 \ 1103 29 40 1103 29 90 11-1 7285 \ 11-1 7286 1104 11 10 1104 11 90 l 1104 12 10 1104 12 90 \ 1104 19 10 1104 19 30 1104 19 50 \ 1104 19 99 11-1 7285 \ 11-1 7286 1104 21 10 1104 21 30 1104 21 50 I 1104 21 90 1104 22 10 1104 22 30 1104 22 50 \ \ 1104 22 90 \ l \ 1104 23 10 \ I 1104 23 30 I I 1104 23 90 1104 29 10 11-4 7290 Ill 11-4 7291 11-4 7292 \I 11-4 7293 1104 29 30 11-4 7290 11-4 7291 \\ 11-4 7292 \ 11-4 7293 l 1104 29 91 \ 1104 29 95 1104 29 99 11-1 7285 11-1 7286 \ 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-5 7294 o 11-5 7295 C) 4 887,3 5 358,9 5 090,9 5 090,9 5 090,9 6 987,5 4 887,3 8 624,6 5 358,9 5 090,9 5 779,2 5 090,9 5 090,9 5 090,9 6 987,5 7 985,7 5 090,9 4 887,3 6 708,0 4 887,3 4 887,3 5 358,9 5 358,9 5 358,9 5 090,9 5 090,9 5 358,9 5 090,9 5 090,9 5 090,9 5 358,9 5 090,9 5 358,9 5 090,9 5 090,9 5 090,9 3 940,5 1 576,1 9 351,8 6 987,6 8 884,1 6 638,1 7 736,2 8 504,5 8 504,5 1 . 11 . 88 Official Journal of the European Communities No L 300/5 Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg Spain Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc CN-code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 ' 1108 12 00 11-5 7294 o 11-5 7295 C) 1108 13 00 11-6 7296 C) 11-6 7297 C) 1108 14 00 11-5 7294 (') 11-5 7295 0 l 1108 19 90 11-5 7294 o l 11-5 7295 o 1109 00 00 I \ 1702 30 91 17-9 7318 l 1702 30 99 17-9 7318 l 1702 4090 l \ 1702 90 50 l li\ 1702 90 75 I Il 1702 90 79 liliIl 2106 90 55 Il 2302 10 10 23-1 7622 23-1 7623 II 2302 10 90 IlI l ?302 20 10 I l \ 2302 20 90 I l \ 2302 30 10 l \ 2302 30 90 l 2302 40 10 l l 2302 40 90 2303 10 11 l 2309 10 11 23-2 7624 o l 23-2 7625 2309 10 13 23-8 7541 23-8 7542 (2) (') 23-8 7543 (2X') 23-8 7544 (2X') l 23-8 7545 23-8 7546 23-8 7547 23-8 7548 (2X') 23-8 7549 23-8 7550 (2X') 23-8 7551 ('X') 23-8 7552 23-8 7626 oo 23-8 7627 23-8 7628 23-8 7629 l 23-8 7630  1 000 kg - 7 694,3 7 694,3 7 694,3 7 694,3 7 694,3 7 694,3 7 694,3 7 694,3 11 574,1 10 038,2 7 694,3 7 694,3 7 694,3 10 496,8 7 337,6 7 694,3 2 169,8 4 494,6 2 169,8 4 494,6 2 169,8 4 649,6 2 169,8 4 649,6 10 191,1 630,5 9 498,6 18 997,3 2 469,6 4 939,3 16 472,7 32 945,3 630,5 10 129,1 19 627,8 630,5 3 100,1 5 569,8 630,5 17 103,2 1 . 11 . 88No L 300/6 Official Journal of the European Communities Negative Denmark Italy France Greece Ireland Spain PortugalUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 1 000 kg CN-code Table Additionalcode \ Positive Notes Germany DM Nether ­ lands F1 2309 10 13 23-8 7631 oo 2309 10 31 23-3 7624 o 23-3 7691 o 2309 10 33 23-9 7541 (2X') 23-9 7542 oo 23-9 7543 oo I 23-9 7544 oo 23-9 7545 oo 23-9 7546 oo I 23-9 7547 oo 23-9 7548 oo 23-9 7549 oo 23-9 7645 oo 23-9 7646 oo 23-9 7647 oo 23-9 7648 oo 23-9 7649 oo 23-9 7650 oo 23-9 7651 oo 23-9 7652 oo 23-9 7653 00 2309 10 51 23-4 7624 o 23-4 7692 0 2309 10 53 23-10 7541 oo 23-10 7542 oo I 23-10 7543 oo 23-10 7544 oo 23-10 7545 oo 23-10 7546 oo 23-10 7547 oo 23-10 7548 oo 23-10 7549 oo 23-10 7654 oo 23-10 7655 oo 23-10 7656 oo I 23-10 7657 oo 23-10 7658 oo 23-10 7659 oo 23-10 7660 oo 23-10 7661 oo \ 23-10 7662 oo l 2309 90 31 23-5 7624 0 23-5 7693 o 2309 90 33 23-11 7541 oo 23-11 7542 oo \ 33 575,8 1 996,4 9 498,6 18 997,3 2 469,6 4 939,3 16 472,7 32 945,3 1 996,4 11 495,0 20 993,7 1 996,4 4 466,0 6 935,7 1 996,4 18 469,1 34 941,7 3 940,3 9 498,6 18 997,3 2 469,6 4 939,3 16 472,7 32 945,3 3 940,3 13 438,9 22 937,6 3 940,3 6 409,9 8 879,6 3 940,3 20 413,0 36 885,6 630,5 9 498,6 1 . 11 . 88 Official Journal of the European Communities No L 300/7 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 1 000 kg 2309 90 33 2309 90 41 2309 90 43 23-11 7543 23-11 7544 23-11 7545 23-11 7546 23-11 7547 23-11 7548 23-11 7549 23-11 7663 23-11 7664 23-1 1 7665 23-11 7666 23-11 7667 23-11 7668 23-11 7669 23-11 7670 23-11 7671 23-6 7624 23-6 7694 23-12 7541 23-12 7542 23-12 7543 23-12 7544 23-12 7545 23-12 7546 23-12 7547 23-12 7548 23-12 7549 23-12 7672 23-12 7673 23-12 7674 23-12 7675 23-12 7676 23-12 7677 23-12 7678 23-12 7679 23-12 7680 23-7 7624 23-7 7695 23-13 7541 23-13 7542 23-13 7543 23-13 7544 23-13 7545 23-13 7546 23-13 7547 on 18 997,3 2 469,6 4 939,3 16 472,7 32 945,3 630,5 10 129,1 19 627,8 630,5 3 100,1 5 569,8 630,5 17 103,2 33 575,8 1 996,4 9 498,6 18 997,3 2 469,6 4 939,3 16 472,7 32 945,3 1 996,4 11 495,0 20 993,7 1 996,4 4 466,0 6 935,7 1 996,4 18 469,1 34 941,7 3 940,3 9 498,6 18 997,3 2 469,6 4 939,3 2309 90 51 2309 90 53 No L 300/ 8 Official Journal of the European Communities 1 . 11 . 88 Positive Negative Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM F1 £ Esc 2309 90 53  1 000 kg  16 472,7 32 945,3 3 940,3 13 438,9 22 937,6 3 940,3 6 409,9 8 879,6 3 940,3 20 413,0 36 885,6 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 OO OO oo oo oo oo oo oo oo 00 oo ( 1) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code . 1 . 11 . 88 Official Journal of the European Communities No L 300/9 PART 2 SECTOR PIGMEAT Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative I Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 02-3 02-3 7039 7054 02-3 02-3 7039 7054 - 100 kg  1 894,3 1 611,0 1 894,3 2 463,3 3 571,8 2 758,9 2 758,9 3 990,6 2 143,1 3 990,6 2 758,9 2 758,9 2 463,3 3 571,8 2 758,9 2 758,9 3 990,6 2 143,1 3 990,6 2 758,9 2 758,9 985,3 1 083,9 591,2 3 571,8 2 758,9 6 946,5 5 468,5 2 143,1 3 571,8 3 153,0 3 448,6 2 758,9 3 990,6 3 990,6 2 758,9 2 758,9 5 468,5 6 872,6 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 1 1 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 No L 300/ 10 Official Journal of the European Communities 1 . 11 . 88 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 02-3 02-3 7039 7054 1 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 16-1 16-1 16-1 16-1 7319 7322 7319 7322 OO OO oo OO 1602 42 10 1602 49 11  100 kg  6 946,5 3 571,8 3 571,8 3 448,6 5 788,8 4 631,0 3 941,3 3 153,0 2 758,9 3 202,3 3 571,8 6 035,1 3 695,0 2 758,9 5 049,8 3 448,6 3 571,8 6 035,1 3 448,6 2 758,9 5 049,8 3 448,6 2 758,9 5 049,8 3 448,6 2 758,9 3 325,5 2 660,4 2 758,9 2217,0 1 650,4 \ 3 202,3 3 325,5 1 650,4 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (J) The monetary compensatory amounts applicable to sausages incontainers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . (') If composite food preparations (including prepared dishes) containing sausages are classified under CN code 1601 because of their composition, the monetary compensatory amount is appliedonly on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations. 1 . 11 . 88 Official Journal of the European Communities No L 300/ 11 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \  100 kg live weight  0102 90 10 C) 7 215,2 0102 90 31 l 7 215,2 0102 90 33 o \ 7 215,2 0102 90 35 \ o \ 7 215,2 0102 90 37 I \ 7 215,2 I \ \  1 00 kg net weight  0201 10 10 \ \ \ i 13 708,9 0201 10 90 \ ||I 13 708,9 0201 20 11 ||I I 13 708,9 0201 20 19 || II 13 708,9 0201 20 31 ||II\ 10 967,2 0201 20 39 IlII 10 967,2 0201 20 51 ||IlI 16 450,7 0201 20 59 Il|| 16 450,7 0201 20 90 \ Il 10 967,2 0201 30 00 || 18 759,6 0202 10 00 \ l \ 12 193,7 0202 20 10 l 0 12 193,7 0202 20 30 02-1 7014 \ I 1 951,0 02-1 7018 \ 1 951,0 02-1 7019 o 9 755,0 0202 20 50 02-1 7014 &gt; 3 048,4 02-1 7018 3 048,4 02-1 7019 o 15 242,2 0202 20 90 o 9 755,0 0202 30 10 o 15 242,2 0202 30 50 oo 15 242,2 0202 30 90 02-2 7034 \ 3 048,4 02-2 7038 o 15 242,2 0206 10 95 18 759,6 0206 29 91 15 242,2 0210 20 10 10 967,2 0210 20 90 15 657,1 0210 90 41 15 657,1 0210 90 90 15 657,1 1602 50 10 16-4 7330 \ 15 657,1 16-4 7331 9 379,8 16-4 7332 6 277,2 1602 90 61 16-4 7332 \ 6 277,2 No L 300/ 12 Official Journal of the European Communities 1 . 11 . 88 (l) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : \  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied; 1 . 11 . 88 Official Journal of the European Communities No L 300/ 13 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 100 pieces - I I 0105 11 00 I 145,4 0105 19 10 I I 424,4 0105 19 90 l 145,4  100 kg  0105 91 00 \ 632,1 0105 99 10 \ \ I 1 028,1 0105 99 20 \ \ \ 974,7 0105 99 30 \ \ 694,8 0105 99 50 \ \ 1 016,0 0207 10 11 ||Il 794,2 0207 10 15 li || 903,0 0207 10 19 ||li 983,9 0207 10 31 IlliII 992,6 0207 10 39 1 088,0 0207 10 51 I l 1 209,7 0207 10 55 Il l 1 468,8 0207 10 59 l \ \ 1 632,0 0207 10 71 I \ 1 392,4 0207 10 79 I l 1 522,6 0207 10 90 1 451,4 0207 21 10 l 903,0 0207 21 90 983,9 0207 22 10 1 992,6 0207 22 90 l 1 088,0 0207 23 1 1 1 468,8 0207 23 19 1 632,0 0207 23 51 1 392,4 0207 23 59 1 522,6 0207 23 90 1 451,4 0207 39 11 2 676,2 0207 39 13 1 082,2 0207 39 15 824,0 0207 39 17 570,5 0207 39 21 l I 1 490,0 0207 39 23 l 1 399,7 0207 39 25 2 535,4 0207 39 27 \ 570,5 0207 39 31 \ 2 084,5 0207 39 33 1 196,8 No L 300/ 14 Official Journal of the European Communities 1 . 11 . 88 Positive Negative Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 100 kg 824,0 570,5 1 588,2 744,5 1 340,0 2 535,4 570,5 3 197,5 2 676,2 1 795,2 1 674,9 1 596,5 824,0 570,5 2 283,9 1 490,0 2 207,8 1 399,7 2 094,0 2 535,4 570,5 2 676,2 1 082,2 824,0 570,5 1 490,0 1 399,7 2 535,4 570,5 2 084,5 1 196,8 824,0 570,5 1 588,2 744,5 1 340,0 2 535,4 570,5 3 197,5 2 676,2 1 795,2 1 674,9 1 596,5 824,0 570,5 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 * ¢ 88 Official Journal of the European Communities No L 300/ 15 Positive Negative Germany DenmarkCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc  100 kg  2 283,9 1 490,0 2 207,8 1 399,7 2 094,0 2 535,4 570,5 1 267,7 100 pieces 303,2 103,9 100 kg 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 915,9 4 286,2 1 868,4 1 996,6 4 139,7 1 062,4 1 985,2 2 788,9 2 672,9 2 788,9 3 718,4 503,7 3 718,4 503,7 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 1 . 11 . 88No L 300/ 16 Official Journal of the European Communities PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland Spain Portugal Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc - 100 kg  a + e 8 236,3 4 925,3 1 276,6 8 236,3 d + f d + f a + c 4 925,3 a + c a + c a + c a + c a + c + f CN-code Table Additionalcode 0401 04-1 7058 0402 10 11 \ 0402 10 19 04-3 7059 04-3 7074 04-3 7078 04-3 7079 0402 10 91 04-4 7089 0402 10 99 04-4 7089 0402 21 11 04-2 7744 0402 21 17 04-6 7098 04-6 7099 04-6 7114 0402 21 19 04-2 7744 0402 21 91 04-2 7744 0402 21 99 04-2 7744 0402 29 04-2 7744 0402 91 04-2 7744 0402 99 04-2 7744 0403 10 11 04-2 7744 0403 10 13 04-2 7744 0403 10 19 04-2 7744 0403 10 31 04-2 7744 0403 10 33 04-2 7744 0403 10 39 04-2 7744 0403 90 11 04-5 7093 04-5 7094 04-5 7097 0403 90 13 04-6 7098 04-6 7099 04-6 7114 0403 90 19 04-2 7744 0403 90 31 04-4 7089 0403 90 33 04-2 7744 0403 90 39 04-2 7744 0403 90 51 04-2 7744 0403 90 53 04-2 7744 0403 90 59 04-2 7744 0403 90 61 04-2 7744 0403 90 63 04-2 7744 a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 4 925,3 8 236,3 4 925,3 a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f 1 . 11 . 88 Official Journal of the European Communities No L 300/17 TableCN-code additionalcode Positive Negative Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405  100 kg  a+c+ f a+ c a+ c a+c a+c a+c a+ c a + c+f a+c+f a+ c + f a+c+ f a+c+f a+c+f 2 313,6 2 371,5 5 306,9 5 439,6 8 083,3 8 285,4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7226 7227 8 981,1 9 205,7 415,0 425,4 14 460,3 14 821,8 b x coef b x coef b x coef b x coef b x coef b 415,0 425,4 472,9 484,7 b x coef b x coef 0406 10 10 10 241,1 No L 300/ 18 Official Journal of the European Communities 1 . 11 . 88 CN-code Table Additionalcode Positive Negative Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg  0406 10 10 04-8 7228 11 993,8 04-8 7229 7 040,8 04-8 7230 9 390,1 04-8 7231 3 200,4 04-8 7232 4 765,6 0406 10 90 04-8 7226  04-8 7228 11 993,8 \ 04-8 7230 \ 9 390,1 04-8 7232 l 4 765,6 0406 20 10  0406 20 90 04-9 7233 11 993,8 04-9 7234 \ 16 197,4 0406 30 10 04-10 7235  04-10 7236 4 317,4 04-10 7237 6 338,5 04-10 7238 \ 9 231,4 04-10 7239 10 947,5 0406 30 31 04-10 7235  04-10 7236 4 317,4 04-10 7237 6 338,5 04-10 7238 \ 9 231,4 0406 30 39 04-10 7235 \  04-10 7236 \ I 4 317,4 04-10 7237 l 6 338,5 04-10 7238 I 9 231,4 I 04-10 7239 \ 10 947,5 0406 30 90 Il\ I 10 947,5 0406 40 00 04-11 7240 Il  04-11 7241 11 390,8 0406 90 1 1 04-12 7242 II 9 390,1 04-12 7243 Il  04-12 7244 II 10 241,1 04-12 72*5 11 993,8 04-12 7246 IlI 7 040,8 04-12 7247 \\ 9 390,1 0406 90 13 04-13 7248 II\  04-13 7249 \ I 9 390,1 04-13 7250 I I 14 044,6 0406 90 15 04-13 7248 \  04-13 7249 I 9 390,1 04-13 7250 l 14 044,6 0406 90 17 04-13 7248 I \  04-13 7249 9 390,1 04-13 7250 I 14 044,6 0406 90 19  1 . 11 . 88 Official Journal of the European Communities No L 300/ 19 Positive Negative Germany Denmark Italy France Greece Ire andCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 0406 90 21 0406 90 23 0406 90 25  100 kg  12-900,2 10 241,1 11 993,8 7 040,8 9 390,1 10 241,1 11 993,8 7 040,8 9 390,1 10 241,1 1 1 993,8 7 040,8 9 390,1 0406 90 27 0406 90 29 10 241,1 11 993,8 7 040,8 9 390,1 04-14 7251 04-14 7252 04-15 7254 04-15 7255 , 04-15 7256 04-15 7257 04-15 7258 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-16 7259 -04-16 7274 04-16 7277 04-16 7278 04-16 7279 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 0406 90 31 10 241,1 11 993,8 7 040,8 9 390,1 0406 90 33 0406 90 35 10 241,1 11 993,8 7 040,8 9 390,1 10 241,1 11 993,8 7 040,8 9 390,1 10 241,1 11 993,8 7 040,8 9 390,1 0406 90 37 No L 300/20 Official Journal of the European Communities 1 . 11 . 88 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg  0406 90 39 04-15 7254 I  04-15 7255 I 10 241,1 04-15 7256 \ 11 993,8 04-15 7257 l 7 040,8 04-15 7258 9 390,1 0406 90 50 04-15 7253  04-15 7254 l  04-15 7255 I 10 241,1 04-15 7256 \ 11 993,8 04-15 7257 7 040,8 04-15 7258 \ I 9 390,1 0406 90 61 l  0406 90 63 l I  0406 90 69 \ 16 197,4 0406 90 71 04-8 7226 \ l  04-8 7227 \ l 10 241,1 04-8 7228 \ l 11 993,8 04-8 7229 l 7 040,8 \ 04-8 7230 \ l 9 390,1 0406 90 73 04-16 7259 \ l  04-16 7274 \ \ 10 241,1 04-16 7277 \ 11 993,8 I 04-16 7278 \ \ 7 040,8 04-16 7279 - 9 390,1 0406 90 75 04-16 7259 I  04-16 7274 l \ 10 241,1 i ; 04-16 7277 11 993,8 04-16 727 « 7 040,8 04-16 7279 IIl 9 390,1 040690 77 04-16 7259 !!I  04-16 7274 II 10 241,1 \ 04-16 7277 11 993,8 04-16 7278 \\ 7 040,8 04-16 7279 II 9 390,1 0406 90 79 04-16 7259 \ I  04-16 7274 10 241,1 04-16 7277 \ Il11 993,8 04-16 7278 7 040,8 04-16 7279 9 390,1 0406 90 81 04-16 7259  04-16 7274 10 241,1 04-16 7277 \ 11 993,8 04-16 7278 7 040,8 04-16 7279 9 390,1 0406 90 83 II 1 . 11 . 88 Official Journal of the European Communities No L 300/21 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg  0406 90 85 04-16 7259 l  04-16 7274 10 241,1 04-16 7277 l I 11 993,8 04-16 7278 7 040,8 04-16 7279 9 390,1 0406 90 89 04-15 7253 \  04-15 7254 I 04-15 7255 \ l 10 241,1 04-15 7256 \ I 11 993,8 04-15 7257 \ 7 040,8 04-15 7258 9 390,1 0406 90 91 04-8 7226 l  04-8 7231 liI 3 200,4 04-8 7232 \ 4 765,6 0406 90 93 04-8 7226 04-8 7231 I 3 200,4 04-8 7232 I 4 765,6 0406 90 97 04-8 7226 Il 04-8 7228 Il 11 993,8 04-8 7230 ll 9 390,1 l 04-8 7232 II 4 765,6 0406 90 99 04-8 7226 \ __ 04-8 7228 l 11 993,8 04-8 7230 \ I 9 390,1 04-8 7232 \ 4 765,6 2309 10 15 23-14 7553 I 949,9 23-14 7554 l 1 899,7 l 23-14 7555 2 849,6 \ 23-14 7556 3 562,0 23-14 7557 3 989,4 23-14 7558 4 274,4 23-14 7559 247,0 l 23-14 7569 493,9 l 23-14 7573 740,9 23-14 7574 1 926,1 23-14 7577 1 037,3 23-14 7578 1 111,3 23-14 7579 1 647,3 23-14 7580 3 294,5 23-14 7581 4 941,8 I 23-14 7582 6 177,2 l 23-14 7583 6 918,5 I 23-14 7584 7 412,7 2309 10 19 23-14 7553 949,9 23-14 7554 \ 1 899,7 No L 300/22 Official Journal of the European Communities 1 . 11 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM F1 £ Esc - 100 kg  2309 10 19 2309 10 39 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 2 849,6 3 562,0 3 989,4 4 274,4 247.0 493,9 740,9 926.1 1 037,3 1 111,3 1 647,3 3 294,5 4 941,8 6 177,2 6 918,5 7 412,7 949,9 1 899,7 2 849,6 3 562,0 3 989,4 4 274,4 247.0 493,9 740,9 926.1 1 037,3 1 111,3 1 647,3 3 294,5 4 941,8 6 177,2 6 918,5 7 412,7 949,9 1 899,7 2 849,6 3 562,0 3 989,4 4 274,4 247.0 493,9 740,9 926.1 1 037,3 2309 10 59 1 . 11 . 88 Official Journal of the European Communities No L 300/23 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I \  100 kg  2309 10 59 23-14 7578 1 111,3 23-14 7579 \ 1 647,3 23-14 7580 3 294,5 23-14 7581 l 4 941,8 23-14 7582 l 6 177,2 23-14 7583 6 918,5 23-14 7584 I l 7 412,7 2309 10 70 23-14 7553 l 949,9 23-14 7554 \ \ 1 899,7 23-14 7555 l 2 849,6 23-14 7556 I \ 3 562,0 23-14 7557 || 3 989,4 23-14 7558 l 4 274,4 23-14 7559 II 247,0 23-14 7569 l .\ 493,9 23-14 7573 II 740,9 23-14 7574 Il 926,1 23-14 7577 IIl 1 037,3 23-14 7578 II 1 111,3 23-14 7579 I 1 647,3 23-14 7580 \ 3 294,5 I 23-14 7581 \ 4 941,8 23-14 7582 l 6 177,2 23-14 7583 l 6 918,5 23-14 7584 7 412,7 2309 90 35 23-14 7553 949,9 23-14 7554 1 899,7 23-14 7555 2 849,6 23-14 7556 3 562,0 23-14 7557 3 989,4 23-14 7558 4 274,4 23-14 7559 247,0 23-14 7569 \ 493,9 23-14 7573 740,9 23-14 7574 926,1 23-14 7577 1 037,3 23-14 7578 \ 1 111,3 23-14 7579 1 647,3 23-14 7580 3 294,5 23-14 7581 \ 4 941,8 23-14 7582 6 177,2 23-14 7583 6 918,5 23-14 7584 7 412,7 2309 90 39 23-14 7553 949,9 23-14 7554 1 899,7 No L 300/24 Official Journal of the European Communities 1 . 11 . 88 Positive Negative France Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy Greece Ireland Spam DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 100 kg 2309 90 39 2309 90 49 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 2 849,6 3 562,0 3 989,4 4 274,4 247.0 493,9 740,9 926.1 1 037,3 1 111,3 1 647,3 3 294,5 4 941,8 6 177,2 6 918,5 7 412,7 949,9 1 899,7 2 849,6 3 562,0 3 989,4 4 274,4 247.0 493,9 740,9 926.1 1 037,3 1 111,3 1 647,3 3 294,5 4 941,8 6 177,2 6 918,5 7 412,7 949,9 1 899,7 2 849,6 3 562,0 3 989,4 4 274,4 247.0 493,9 740,9 926.1 1 037,3 2309 90 59 l : 11 . 88 Official Journal of the European Communities No L 300/25 Positive Negative CN-code Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg DM £ Bfrs/Lfrs Dkr Lit FF Dr £ li ­ ra EscF1 2309 90 59 2309 90 70 - 100 kg  1 111,3 1 647,3 3 294,5 4 941,8 6 177,2 6 918,5 7 412,7 949,9 1 899,7 2 849,6 3 562,0 3989,4 4 274,4 247.0 493,9 740,9 926.1 1 037,3 1 111,3 1 647,3 3 294,5 4 941,8 6 177,2 6 918,5 7 412,7 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584  % milk fat/ 100 kg product - a b 161,7 177,0  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 70,4  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 82,4 ¢ % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 6,4  % sucrose/ 100 kg product  f 18,3 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 300/26 Official Journal of the European Communities 1 . 11 . 88 PART 6 SECTOR WINE Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2204 21 25 22-5 7431 o I 1 599,7 22-5 7432 o 1 599,7 22-5 7434 70,1 22-5 7587 o 1 599,7 22-5 7588 C) 70,1 2204 21 29 22-6 7438 o 1 120,8 22-6 7439 0 1 120,8 22-6 7441 o 70,1 22-6 7589 0 « 1 120,8 22-6 7590 o 70,1 2204 21 35 22-8 7449 0 1 599,7 22-8 7451 C) 70,1 22-8 7591 o 1 599,7 22-8 7592 (') 70,1 2204 21 39 22-9 7455 0 1 120,8 l 22-9 7457 (') 70,1 \ 22-9 7593 (2) 1 120,8 22-9 7594 C) 70,1 2204 29 10 22-3 7426 ' 70,1 2204 29 25 22-11 7478 (2) 1 599,7 22-11 7479 o 1 599,7 \ 22-11 7480 o 1 599,7 22-11 7481 o | 1 599,7 22-11 7483 0) 70,1 22-11 7595 o | 1 599,7 22-11 7596 0) 70,1 2204 29 29 22-12 7487 (2) 1 120,8 22-12 7488 o 1 120,8 22-12 7490 o 70,1 22-12 7597 (2) 1 120,8 22-12 7598 n 70,1 2204 29 35 22-14 7498 o l 1 599,7 22-14 7499 o I 1 599,7 ¢ 22-14 7518 o 70,1 22-14 7599 (2) I 1 599,7 1 . 11 . 88 Official Journal of the European Communities No L 300/27 I 1 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ \ DM ­ F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 o 0 o (2) o 70,1 1 120,8 70,1 1 120,8 70,1 O % vol/hl (2) HI No L 300/28 Official Journal of the European Communities 1 . 11 . 88 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain Portugal CN-code Belgium/ Luxem ­ bourg F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscDM 100 kg ­ 1 523,8 1 523,8 1 523,8 1 523,8 1 523,8 1 523,8 1 523,8 1 523,8 1 825,8 1 825,8 1 825,8 80,97 80,97 80,97 80,97 80,97 80,97 80,97 80,97 104,12 104,12 104,12 100 kg of dry matter 1 825,8 1 825,8 1 825,8 108,44 108,44 108,44 Table Additionalcode Notes 17-5 7334 0 17-5 7335 17-5 7334 0 17-5 7335 \ 17-5 7334 0 17-5 7335 17-5 7334 0 17-5 7335 17-6 7337 O 17-7 7340 l 17-7 7340 I 17-7 7340 I 17-7 7340 \ 17-7 7340 I 17-10 7345 C) 17-10 7346 C) 17-10 7347 0 17-7 7340 \ 17-11 7349 C) 17-11 7350 (J) 17-11 7351 o 17-12 7353 o 17-10 7345 C) 17-10 7346 o 17-8 7347 0 21-5 7419 \ 21-6 7423 o 21-6 7424 0 21-6 7425 0  % sucrose content and 100 kg net  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 18,258 18,258 18,258 1 825,8 1,041 1,041 1,041 108,44 100 kg of dry matter   % sucrose content and 100 kg net  18,258 18,258 18,258 18,258 18,258 18,258 18,258 1,041 1,041 1,041 1,041 1,041 1,041 1,041 100 kg of dry matter 1 825,8 108,44  % sucrose content and 100 kg net  18,258 18,258 18,258 1,041 1,041 1,041 1 . 11 . 88 Official Journal of the European Communities No L 300/29 amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (l) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (') For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the No L 300/30 Official Journal of the European Communities 1 . 11 . 88 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF. Dr £ Irl Esc 0403 10 51  100 kg  7 412,7 0403 10 53 I IIII 8 472,4 0403 10 59 IIIIII 12 184,2 0403 10 91 IIIl\ ~ 933,9 0403 10 93 || 1 260,0 0403 10 99 \ 1 927,0 0403 90 71 \ I 7 412,7 0403 90 73 \ \ 8 472,4 0403 90 79 I I l l 12 184,2 0403 90 91 \ l 933,9 0403 90 93 I l 1 260,0 0403 90 99 I \ I 1 927,0 1517 10 10 I \ 2 000,9 1517 90 10 I \ I 2 000,9 1704 10 11 \ \ 1 090,7 1704 10 19 I I l 1 090,7 1704 10 91 I \ I 1 223,7 1704 10 99 l l 1 223,7 1704 90 51 17-1 * \ 1704 90 55 17-4 * l 1704 90 61 17-4 * l 1704 90 65 17-4 * \ 1704 90 71 17-4 * l 1704 90 75 17-1 # \ 1704 90 81 17-2 17-2 * 7632 \ 1704 90 99 17-3 17-3 # 7632   \ 1806 20 10 18-1 'I 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 90 18-2 * 1806 31 00 18-1 'I 1806 32 10 18-4 * 1806 32 90 18-4 * 1806 90 11 18-4 I 1806 90 19 18-1 * 1806 90 31 18-1 * 1 . 11 . 88 Official Journal of the European Communities No L 300/31 Positive Negative CN-code AdditionalcodeTable Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg 7632 1 029,6 1 029,6 885,9 1 029,6 738,3 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 r9-i 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 1 094,2 1 439,2 6585 7585 6586 7586 1 152,1 1 853,4 2 277,3 2 648,8 3 293,9 7001 7002 7003 7004 7635 7636 7637 7642 739,4 1 068,1 1 528,2 788,82905 44 1 1 No L 300/32 Official Journal of the European Communities 1 . 11 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ II III  100 kg  2905 44 19 Il IlI 1 478,9 2905 44 91 |1Il 1 123,6 2905 44 99 II||Ill 2 103,3 3505 10 10 IIIIIl 866,7 3505 10 90 II Il 866,7 3823 60 11 Il 788,8 3823 60 19 ' Il 1 478,9 3823 60 91 I Il 1 123,6 3823 60 99 IIIll 2 103,3  Il 7001   7002 I 739,4  \ 7003 l 1 068,1  7004 I 1 528,2  \ 7005   7006 602,4  \ 7007 - 947,4  \ 7008 1 276,1  \ 7009 1 736,2  \ 7010 l 444,4  I 7011 \ I 838,8  I 7012 \ 1 183,8  I 7013 \ I 1 512,5  I 7015 \ 699,8  l 7016 \ 1 094,2  \ 7017 l 1 439,2  I 7020 l 1 037,8  \ 7021 l 1 432,2  \ 7022 l 1 777,2  \ 7023 l 2 105,9  \ 7024 \ 2 566,0  I 7025 \ 1 245,8  I 7026 \ 1 640,2  I 7027 I 1 985,2  \ 7028 \ 2 313,9  l 7029 \ 2 774,0  \ 7030 \ 1 482,2  7031 \ 1 876,6  \ 7032 \ 2 221,6  7033 \ 2 550,3  \ 7035 \ 1 737,6  I 7036 \ 2 132,0  \ 7037 \ 2 477,0  I 7040 \ 3 113,3  I 7041 l 3 507,7  \ 7042 \ 3 852,7 1 . 11 . 88 Official Journal of the European Communities No L 300/33 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ \  100 kg   I 7043 4 181,4  7044 4 641,5  7045 \ 3 321,3  7046 3 715,7  7047 4 060,7  7048 4 389,4  7049 4 849,5  7050 l 3 557,7 '  7051 \ 3 952,1  I 7052 \ 4 297,1  I 7053 \ 4 625,8  I 7055 \ 3 813,1  I 7056 \ 4 207,5 '  \ 7057 l 4 552,5  \ 7060 l 5 559,5  7061 \ 5 953,9 ' \ 7062 l 6 298,9  7063 l 6 627,6  \ 7064 l 7 087,7  7065 \ 5 767,5  I 7066 \ I 6 161,9  I 7067 \ 6 506,9  I 7068 \ 6 835,6  I 7069 \ 7 295,7  I 7070 \ 6 003,9  I 7071 \ \ 6 398,3  7072 I 6 743,3  7073 Il 7 072,0  || 7075 Il 6 259,3   II 7076 Il\ 6 653,7  II 7077 Il\ 6 998,7  7080 Il 10 822,5 '  Il 7081 Il 11 216,9  II 7082 Ill 11 561,9  II 7083 \ 11 890,6  II 7084 Il\ 12 350,7  II 7085 IlI 11 030,5  Il 7086 Il 11 424,9 .  || 7087 II 11 769,9  II 7088 III 12 098,6  || 7090 II\ 11 266,9  \ 7091 11 661,3  I 7092 II 12 006,3  \ 7095 IIl 11 522,3  7096 11916,7 No L 300/34 Official Journal of the European Communities 1 . 11 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   II 7100 0   Il 7101 o I 794,6  II 7102 o 1 139,6  II 7103 o 1 468,3  || 7104 o l 1 928,4  I.I 7105 o I 608,2  II 7106 n 1 002,6  7107 o \ 1 347,6  Il 7108 o 1 676,3  Il 7109 o l 2 136,4  \ 7110 o \ 844,6  \ 7111 C) 1 239,0  \ 7112 o I 1 584,0  \ 7113 o 1 912,7  I 7115 o 1 100,0  7116 0 1 494,4  \ 7117 C) 1 839,4  7120 0 1 438,0  7121 C) 1 832,4  7122 o 2 177,4  7123 C) 2 506,1  7124 C) 2 966,2  7125 n 1 646,0  7126 C) 2 040,4  7127 C) 2 385,4  7128 C) 2 714,1  7129 n 3 174,2  7130 o 1 882,4  7131 (i) , 2 276,8  7132 C) 2 621,8  7133 o 2 950,5  1 ' 7135 o 2 137,8  7136 C) 2 532,2  7137 C) 2 877,2  7140 C) 3 513,5  7141 C) 3 907,9  7142 o 4 252,9  7143 C) 4 581,6  7144 o 5 041,7  7145 C) 3 721,5  7146 (') 4 115,9  7147 4 460,9  7148 C) 4 789,6  7149 (') 5 249,7  7150 C) 3 957,9 IV 11 . 88 Official Journal of the European Communities No L 300/35 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l I \  100 kg   7151 0) 4 352,3  I 7152 0 4 697,3  I 7153 0 5 026,0  I 7155 0 4 213,3  7156 0) 4 607,7  I 7157 o 4 952,7  I 7160 0) 5 959,7  I 7161 C) 6 354,1 .  I 7162 (l) 6 699,1  I 7163 0 7 027,8  I 7164 7 487,9  I 7165 C) 6 167,7 ,  I 7166 o 6 562,1  I 7167 C) 6 907,1  \ 7168 0 l 7 235,8  \ 7169 0) 7 695,9  7170 0 6 404,1  7171 0 6 798,5  \ 7172 o 7 143,5  I 7173 0 7 472,2  7175 o 6 659,5  I 7176 o I 7 053,9  I 7177 C) 7 398,9  I 7180 C) 11 222,7  7181 C) I 11 617,1  7182 C) 11 962,1  I 7183 C) 12 290,8  7185 C) 11 430,7  I 7186 0) \ 11 825,1  7187 O \ 12 170,1  II 7188 C) I 12 498,8  II 719Q C) \ 11 667,1  II 7191 C) I 12 061,5  II 7192 o I 12 406,5  7195 o 11 922,5  I\ 7196 C) 12 316,9  II 7200 o 1 694,5  II 7201 C) 2 088,9  II 7202 0) l 2 433,9  II 7203 C) 2 762,6  II 7204 C) \ 3222,7  Il 7205 C) I 1 902,5  II 7206 O 2 296,9  II 7207 0 2 641,9  \\ 7208 0 \ 2 970,6 No L 300/36 Official Journal of the European Communities 1 . 11 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc IlI  100 kg   || 7209 (l) l 3 430,7  II 7210 (l) 2 138,9  II 7211 o 2 533,3  Il 7212 o 2 878,3  II 7213 o ! 3 207,0  7215 C) 2 394,3  Il 7216 0 I 2 788,7  Il 7217 o \ 3 133,7  7220 o 2 649,7  Il 7221 0 3 044,1  || 7260 C) ' 7 031,6 .  II 7261 0 7 426,0  || 7262 C) 7 771,0  \ 7263 o 8 099,7  7264 C) I 8 559,8  7265 C) 7 239,6  \ 7266 C) \ 7 634,0  \ 7267 C) 7 979,0  \ 7268 o I 8 307,7  I 7269 o 8 767,8  I 7270 0) 7 476,0  7271 n 7 870,4  \ 7272 n 8 215,4  7273 o 8 544,1  l 7275 0) 7 731,4  1 7276 ­ C) 8 125,8  7280 C) 7 986,8  7300 2 711,2  7301 3 105,6  7302 0) 3 450,6  7303 O 3 779,3  7304 C) 4 239,4  I 7305 0) 2 919,2  7306 o 3 313,6  I 7307 C) 3 658,6  7308 (l) 3 987,3  7309 C) 4 447,4  7310 C) 3 155,6  7311 (l) 3 550,0  7312 (l) 3 895,0  7313 n 4 223,7  7315 C) 3 411,0  7316 o 3 805,4  7317 o 4 150,4  7320 (i) 3 666,4 1 . 11 . 88 Official Journal of the European Communities No L 300/37 CN-code Table i Additional code Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pw United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \  100 kg   II 7321 0) l 4 060,8  II 7360 C) 7 158,8  Il 7361 o ! 7 553,2  II 7362 0 I 7 898,2   II 7363 (') 8 226,9  7364 (') I 8 687,0  7365 O ' 7 366,8  I 7366 o 7 761,2  I 7367 8 106,2  7368 0 8 434,9  I 7369 o 8 895,0  7370 o I 7 603,2  \ 7371 0 7 997,6  \ 7372 o 8 342,6  \ 7373 0 I 8 671,3  \ 7375 0 7 858,6  \ 7376 o I 8 253,0  \ 7380 O I 8 114,0  7400 C) 3 643,1  7401 o I 4 037,5  7402 C) I 4 382,5  I 7403 C) 4 711,2  || 7404 C) 5 171,3  I 7405 n ' 3 851,1  \ 7406 C) I 4 245,5  7407 C) 4 590,5  7408 0 4 919,2  \ 7409 C) I 5 379,3 -I I 7410 C) I 4 087,5  I 7411 C) l 4 481,9  \ 7412 n 4 826,9  \ 7413 o I 5 155,6  II 7415 o 4 342,9  II 7416 o 4 737,3  |1 7417 ( i) \ 5 082,3  II 7420 o \ 4 598,3  II 7421 o \ 4 992,7  II 7460 C) \ 7 275,3  II 7461 C) I 7 669,7  II 7462 n 8 014,7  7463 n I 8 343,4  Il 7464 C) l 8 803,5  II 7465 (i) 7 483,3  \ 7466 n \ 7 877,7  || 7467 8 222,7 No L 300/38 Official Journal of the European Communities 1 . 11 . 88 CN-code Table Additionalcode . Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc | ||I III  100 kg   7468 C) 8 551,4  || 7470 o 7 719,7  II 7471 o I 8 114,1  II 7472 O 8 459,1  II 7475 o 7 975,1  7476 C) I 8 369,5  I 7500 C) I 5 337,6  I 7501 (') I 5 732,0  7502 0 I 6 077,0  I 7503 (') I 6 405,7  \ 7504 0 I 6 865,8  I 7505 0 I 5 545,6  7506 C) 5 940,0  I 7507 (') 6 285,0  I 7508 o 6 613,7  7509 0) 7 073,8  7510 o 5 782,0  \ 7511 0) 6 176,4  7512 C) 6 521,4  7513 O 6 850,1  7515 0 6 037,4  7516 0 6 431,8  7517 0 6 776,8  7520 C) 6 292,8  7521 C) 6 687,2  7560 C) 7 487,3  7561 C) 7 881,7  7562 0) 8 226,7  7563 C) 8 555,4  7564 0) 9 015,5  7565 0) ' 7 695,3  7566 o 8 089,7  7567 o 8 434,7  7568 o 8 763,4  7570 o 7 931,7  7571 o 8 326,1  7572 n 8 671,1  \ 7575 C) 8 187,1  I 7576 C) 8 581,5  7600 n 7 396,3  7601 o 7 790,7  l 7602 C) 8 135,7  7603 o 8 464,4  7604 C) 8 924,5  7605 C) 7 604,3 1 . 11 . 88 Official Journal of the European Communities No L 300/39 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li\  100 kg   li 7606 o 7 998,7  li 7607 0 I 8 343,7  li 7608 0 8 672,4  II 7609 0 9 132,5  7610 o 7 840,7  7611 o 8 235,1 1  Il 7612 C) 8 580,1  Il 7613 0) \ 8 908,8  Il 7615 C) I 8 096,1  Il 7616 0 I 8 490,5  II 7617 o 8 835,5  7620 o I 8 351,5  Il 7621 o 8 745,9  Il 7700 o I 8 274,2 .  II 7701 0 I 8 668,6  II 7702 o 9 013,6  l 7703 0) ' 9 342,3  Il 7704 0 I 9 802,4  II 7705 o I 8 482,2  II 7706 o I 8 876,6  \ 7707 o I 9 221,6  l 7708 o 9 550,3  \ 7710 o 8 718,6  l 7711 o 9 113,0  I 7712 C) I 9 458,0  I 7715 o 8 974,0  I 7716 o 9 368,4  I 7720 (') l 8 404,0  \ 7721 0 8 798,4  I 7722 0) 9 143,4  I 7723 o 9 472,1  7725 o 8 612,0  7726 o 9 006,4  I 7727 C) 9 351,4  7728 O 9 680,1  7730 o 8 848,4  7731 o 9 242,8  7732 o 9 587,8  7735 o 9 103,8  7736 (l) 9 498,2  7740 ( l) 10 805,1  7741 C) 11 199,5  7742 (') 1 1 544,5  7745 (') 11013,1  7746 (') 11 407,5 No L 300/40 1 . 11 . 88Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I I I  100 kg   7747 o 11 752,5  \ 7750 C) 11 249,5  I 7751 0 l 11 643,9  I 7760 . o 13 206,2  I 7761 (l) \ 13 600,6  I 7762 0 \ 13 945,6  I 7765 0 l 13 414,2  l 7766 0 \ 13 808,6  \ 7770 o l 13 650,6  1 7771 O l 14 045,0  \ 7780 0 l 15 607,4  I 7781 0 16 001,8  I 7785 o \ 15 815,4  7786 0 \ 16 209,8  I 7800 l l 955,2  I 7801 \ \ 1 349,6  I 7810 \ \ 15 418,4  I 7811 \ \ 15 812,8  l 7812 \ 16 157,8  ' I 7815 \ \ 15 626,4  I 7816 \ l 16 020,8  I 7817 \ \ 16 365,8  \ 7820 \ \ 1 993,0  7821 \ \ 2 387,4  7830 \ \ 15 862,8  I 7831 l \ 16 257,2  I 7840 \ \ 4 068,5  7841 \ \ 4 462,9  l 7860 l \ 6 514,7  \ 7861 \ I 6 909,1  I 7900 O 1 355,4  7901 o 1 749,8  I 7910 C) l 15 818,6  I 7911 0 16 213,0  I 7912 0 l 16 558,0  I 7915 (') 16 026,6  Il 7916 0 \ 16 421,0  || 7917 0 l 16 766,0  7920 OI.I2 393,2   Il 7921 oIl2787,6  Il 7930 C) l 16 263,0  II 7931 (') 16 657,4  II 7940 C) 4 468,7  II 7941 C) 4 863,1  || 7960 C) 6 914,9 1 . 11 . 88 Official Journal of the European Communities No L 300/41 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl ¢ Esc \  100 kg   7961 C) 7 309,3 Amounts to be deducted   51xx I 248,1  52xx I 524,4  53xx I 839,0  54xx I 1 127,4  55xx I 1 651,7  I 56xx I 2 454,4  I 570x I 3 761,2  I 571x I 3 761,2  572x l 5 209,2  I 573x l 5 209,2  I 574x l 6 697,6  I 575x l 6 697,6  576x \ 8 185,9  577x I 8 185,9  \ 578x I 9 674,3  \ 59xx I 248,1 Amounts to be deducted _ 6lxx I 172,8  \ 62xx l 365,3  63xx \ 584,5  \ 64xx \ 785,4  65xx \ 1 150,7  \ 66xx \ 1 709,9  670x \ 2 620,4  l 671x 2 620,4  672x I 3 629,2  673x \ 3 629,2  674x \ 4 666,1  675x \ 4 666,1  I 676x \ 5 703,0  I 677x \ 5 703,0  678x \ 6 739,9  69xx 172,8 No L 300/42 Official Journal of the European Communities 1 . 11 . 88 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, ana sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 .The numbers of the tables are mentioned above in the column 'Table*. The tables are reprinted (hereafter) (in OJ No L 167 of 1.7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 1 . 11 . 88 Official Journal of the European Communities No L 300/43 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2007 91 10 20-4 7385 I I  100 kg 912,9 2007 99 10 20-5 7387 \ 912,9 2007 99 31 20-5 7387 912,9 2007 99 33 20-5 7387 l 912,9 2007 99 35 20-5 7387 912,9 2007 99 39 20-5 7387 \ - 912,9 No L 300/44 Official Journal of the European Communities 1 . 11 . 88 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc || I  100 kg - I 1509 10 10 15-1 7298   2,819     3 580,6    I 15-1 7299   2,819     3 580,6    \ 15-1 7314   1,974     2 507,0    1509 10 90 15-2 7709 l   3,121     3 964,5    l 15-2 7713 \   2,276     2 890,9    15-2 7714 \   2,276     2 890,9    1509 90 00 15-3 7717 \   3,101     3 938,6    15-3 7718 \   2,256     2 865,0    " 15-3 77 19 \   2,256     . 2 865,0    1510 00 10 15-4 7724 l   1,194     1 516,0    15-4 7729 l   1,194     1 516,0    15-4 7733   0,348     442,4    1510 00 90 15-5 7734   1,456     1 849,5    15-5 7737   0,611     775,9    \ 15-5 7738   0,611     775,9    1 . 11 . 88 Official Journal of the European Communities No L 300/45 ANNEX II Monetary coefficients Member Sutes Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,021 1,055 1,010 1,359 1,020  Milk and milk products   1,091   1,055 1,035 1,359 1,035   Pigmeat   1,027   1,016  1,225 1,021   Sugar   1,107   1,055 1,035 1,202 1,036  1,010  Cereals   1,107   1,065 1,035 1,202 1,036   Eggs and poultry and albumins   1,056   1,020  1,283    Wine  Ill l 1,026 1,010 1,167   Processed products (Regulation \\I Il II\ I IlI III (EEC) No 3033/80): Il l l Ill Il  to be applied to charges   1,091   1,055 1,035 1,359 1,035  1,010 -  to be applied to refunds : \ IIIlIlII I I-I II .  cereals   1,107   1,065 1,035 1,202 1,036   milk   1,091   1,055 1,035 1,359 1,035   sugar   1,107   1,055 1,035 1,202 1,036   Jams and marmalades \ IlIlIl Il Il (Regulation (EEC) No 426/86)   1,107     1,202 .  '    Olive oil sector   1,022     1,117    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 | 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 65,5736 55,2545 Dkr 0,517655 12,1270 10,2187 DM 0,135710 3,17925 2,67895 FF 0,455152 10,6628 8,98483 F1 0,152910 3,58220 3,01849 £ Irl 0,0506579 1,18676  £ 0,0426860  0,842633 Lit  2 342,69 1 974,02 Dr 11,0538 258,956 218,205 Esc 11,1297 260,735 219,704 Pta 8,92279 209,033 176,138 No L 300/46 Official Journal of the European Communities 1 . 11 . 88 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 1 November 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Beef and veal  1 January 1989 Cereals 0,730765 1 January 1989 I Olive oil sector 0 1 January 1989 Milk and milk products 0,678637 1 January 1989 Eggs and poultry and albumins 0,585868 1 January 1989 l Pigmeat 0 1 January 1989 Sugar 0,730765 1 January 1989 Italy Beef and veal  1 January 1989 I Cereals 0,630029 1 January 1989 Milk and milk products 0,540022 1 January 1989 Eggs and poultry and albumins  1 January 1989 Pigmeat 0 1 January 1989 Sugar 0,540022 1 January 1989 \ Wine  1 January 1989 France Beef and veal 1 January 1989 Cereals 0,579708 1 January 1989 Milk and milk products 0,579708 1 January 1989 Eggs and poultry and albumins  1 January 1989 Pigmeat 0 1 January 1989 I Sugar 0,579708 1 January 1989 I Wine  1 January 1989 Greece Olive oil sector 0 1 November 1988 Ireland Beef and veal 1 January 1989 I Cereals 0,592065 1 January 1989 \ Milk and milk products 0,579991 1 January 1989 Eggs and poultry and albumins 0 1 January 1989 Pigmeat 0,483423 1 January 1989 I Sugar 0,592065 1 January 1989 Portugal Olive oil sector 0 1 November 1988